IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                            )
                                              )
        v.                                    )         ID No. 1603001327
                                              )
ADAM JABLONSKI,                               )
                                              )
        Defendant.                            )

                            Date Submitted:       May 28, 2020
                            Date Decided:         June 17, 2020

                                        ORDER

        Upon consideration of Defendant’s Third Motion for Sentence Modification

(“Motion”), Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

        1.     On September 28, 2016, Defendant pled guilty to Criminally Negligent

Homicide and Possession of a Firearm by a Person Prohibited (“PFBPP”). 1 By

Order dated March 2, 2017, effective February 29, 2016, Defendant was sentenced

as follows: for Criminally Negligent Homicide, 8 years at Level V, suspended after

8 months, for 6 months at supervision Level IV (DOC Discretion), followed by 18

months at supervision Level III; for PFBPP, 8 years at Level V, suspended after 1

year, for 1 year at supervision Level II.2



1
    IN16-03-0699-I: Criminally Negligent Homicide; IN16-02-1057: PFBPP PABPP.
2
    D.I. 6.
       2.     On July 25, 2019, Defendant was found in violation of probation

(“VOP”) on this probation, and was resentenced as follows: for VOP Criminally

Negligent Homicide, VN16-03-0699-01, 7 years 3 months 12 days at Level V,

suspended after 90 days, for 6 months supervision Level IV Work Release, followed

by 1 year at supervision level III; for VOP PFBPP, VN16-02-1057-01, 7 years at

Level V, suspended after 90 days, for 1 year at supervision Level III.3

       3.     On May 8, 2020, upon motion by Defendant and without opposition

from the State, the Court modified Defendant’s VOP Criminally Negligent

Homicide sentence from 6 months at Level IV Work Release to 6 months at Level

IV (DOC Discretion).4

       4.     On May 28, 2020, Defendant filed the instant Motion, now asking the

Court to suspend his Level IV (DOC Discretion) sentence and allow him to begin

the Level III portion of sentence.5 In support of his Motion, Defendant cites his

vulnerability to COVID-19, his pending employment upon release, his successful

competition of multiple rehabilitative programs, and his desire to return to his

family.6


3
  D.I. 14.
4
  D.I. 20. All remaining terms and conditions of Defendant’s sentences remain the same. See
D.I. 22.
5
  D.I. 21.
6
Id. In his Motion, Defendant asserts that he has successfully completed the following programs:
Project New Start, Alternatives to Violence, Thresholds, and Lifeskills. The Court notes that
Defendant cited similar support to modify his sentence in his May 4, 2020 Motion for Modification
of Sentence, which the Court considered in its May 8, 2020 Order. See D.I. 17, 20.
                                                 5
       5.      Superior Court Criminal Rule 35 governs motions for modification of

sentence. Under Rule 35(b), “[t]he Court may . . . reduce the . . . term or conditions

of partial confinement or probation, at any time.” 7 The Court will not consider

repetitive requests for reduction or modification of sentence. 8

       6.      Although Defendant’s Motion is not time-barred because he seeks to

modify the Level IV portion of his sentence, the Motion is procedurally barred due

to its repetitive nature. This is Defendant’s third request to modify his sentence

under Rule 35(b). 9        In addition, the Court has already modified Defendant’s

sentence once.10

       7.      The Court finds that Defendant’s sentence is appropriate for all the

reasons stated at the time of sentencing.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s Third

Motion for Sentence Modification is DENIED.


                                                      Jan R. Jurden
                                                Jan R. Jurden, President Judge


Original to Prothonotary:
cc: Adam Jablonski (SBI# 00720360)
      Annemarie H. Puit, DAG

7
   Super. Ct. Crim. R. 35(b).
8
Id.
9
   See D.I. 15, 17, 21.
10
    See D.I. 22.
                                            5